Citation Nr: 0703932	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for Meniere's disease with 
loss of hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A motion to advance the veteran's case on the docket, which 
was made at the veteran's July 2006 hearing, was granted.  

In the decision herein, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for Meniere's disease with loss of hearing.  The 
reopened claim is remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The Board last denied service connection for Meniere's 
disease with loss of hearing in May 1998.

2.  Since the May 1998 Board decision, evidence which relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim has been received.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision denying service connection 
for Meniere's disease with loss of hearing is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).

2. The claim for service connection for Meniere's disease 
with loss of hearing is reopened based on new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303. 

Service connection for Meniere's disease with loss of hearing 
was last denied by the Board in May 1998.  That decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  The RO has reopened 
the claim and the Board must independently determine whether 
reopening is warranted.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  The Board concludes that it is.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2006) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board first denied service connection for Meniere's 
disease with loss of hearing in October 1979.  At that time, 
the Board conceded that the veteran may have had ear problems 
in service, but concluded that they were acute and transitory 
in nature and resolved without chronic residuals and were 
unrelated to Meniere's disease and loss of hearing first 
reported in 1968.  The Board considered a statement from 
Dr. Lefkoff in which Dr. Lefkoff indicated that it was quite 
likely that heavy artillery fire and shelling could be an 
aggravating factor for hearing loss and ringing in the 
veteran's right ear, and in which Dr. Lefkoff indicated that 
he really did not know what causes Meniere's disease or 
whether or not it was noise induced.  Based on the evidence, 
the Board concluded that it could not implicate exposure to 
loud noise in service as an etiological factor in the 
veteran's current disability.

In 1998, the Board found that new and material evidence had 
not been received.  Lay evidence had been submitted, but no 
competent medical evidence had been received to indicate a 
connection between the veteran's claimed in-service ear 
disorders and his later development of Meniere's disease and 
hearing loss.  

A new medical nexus opinion from Dr. Bryant in 2004 relates 
to an unestablished fact necessary to substantiate the claim.  
It states that the veteran has Meniere's disease and a 
profound hearing loss which Dr. Bryant believes is service 
related.  This is competent medical evidence of a nexus to 
service.  It is evidence which was not previously submitted 
to agency decisionmakers.  By itself or when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  In Obert 
v. Brown, 5 Vet. App. 30 (1993), the gist of the Court's 
decision was that a claim was advanced evidentiarily when one 
doctor said a disability might be related to service and 
another doctor stated that a good case could be made for a 
service connection.  The situation is similar here with the 
addition of Dr. Bryant's opinion.  In light of the above, the 
claim is reopened.  

As the claim for service connection for Meniere's disease 
with loss of hearing has been reopened, any violations of 
notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) are harmless.  

Since the claim is reopened, all of the evidence must be 
considered on the merits. However, prior to doing this, VA 
must fulfill its duty to assist the veteran.  In Obert, 5 
Vet. App. at 32, the Court found in factual circumstances 
similar to those present here, that a VA examination was 
necessary.  Accordingly, the reopened claim is remanded, as 
discussed below, for additional evidentiary development.


ORDER

The claim for service connection for Meniere's disease with 
loss of hearing is reopened.  To this extent only, the appeal 
is granted.


REMAND

The Board has found that new and material evidence has been 
received to reopen the claim for service connection for 
Meniere's disease with loss of hearing.  However, prior to a 
final Board decision on the matter of service connection, 
additional development is warranted.  Previously, one doctor 
felt that the veteran may have disability related to service, 
and currently, another doctor believes that the veteran does.  
VA adjudicators may not reject medical opinions given by 
using their own medical judgment.  Instead, there is a duty 
to examine the veteran to obtain further medical evidence for 
the record to attempt to support the medical evidence 
submitted.  Obert, 5 Vet. App. at 33.  An examination with an 
opinion with reasons as to whether any of the current claimed 
disability is related to service would fulfill VA's duty to 
assist in this regard.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  No reasons were given by Dr. Bryant for his 
recent opinion.  For the examination being ordered to be a 
meaningful one, the veteran's claims folder should be 
reviewed and reasons for the opinions furnished should be 
given.  See Prejean v. West, 13 Vet. App. 444 (2000).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The case is REMANDED for the following action:


1.  An examination for the veteran's 
claimed Meniere's disease should be 
conducted. The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should 
specifically indicate whether the 
veteran has Meniere's disease and, for 
each diagnosis concerning the veteran's 
ears, the examiner should indicate 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the diagnosis is related 
to a disease, injury, or event during 
the veteran's active service.  The 
examiner should provide explanations for 
the opinions given.

2.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


